DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,198,700. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the ‘700 patent teach all of the elements of claims 1-20 here. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9, 11, 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Mermelstein et al. (U.S. PG Pub. No. 20150032484; hereinafter "Mermelstein") in view of Goldstein et al. (U.S. PG Pub. No. 20130046788; hereinafter "Goldstein").
As per claim 1, with respect to the following limitation:
A network computer system, comprising:
 Mermelstein teaches a system and method for booking travel arrangements based on detected calendar based events. (Mermelstein: abstract) Mermelstein further teaches that the system may comprise one or more computing devices. (Mermelstein: paragraphs [0031-33])
To be thorough, and to the extent that Mermelstein does not explicitly teach a device separate from the user device which may perform the scheduling of the transportation service, Goldstein teaches this element. Goldstein teaches one or more central systems which may interact with calendar systems and user devices in order to perform automated transportation scheduling for a user. (Goldstein: paragraphs [0015-19], Fig. 1 see also paragraphs [0014, 21, 24, and 32] outlining travel reservations based on calendar events) It can be seen that each element is taught by either Mermelstein or by Goldstein. Performing the functions taught by Mermelstein using the server on behalf of the user device of Mermelstein, as taught by Goldstein, does not affect the normal functioning of the elements of the claim which are taught by Mermelstein. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Goldstein 
Mermelstein in view of Goldstein further teaches:
one or more processors;
Mermelstein teaches a system and method for booking travel arrangements based on detected calendar based events. (Mermelstein: abstract) Mermelstein further teaches that the system may comprise one or more computing devices which may comprise a processor which performs the functions of the system by executing code stored in memory which may comprise a non-transitory computer readable storage medium. (Mermelstein: paragraphs [0031-33]) As outlined above, Goldstein teaches a central computing system which may interact with a user device in order to perform automated transportation scheduling for a user based on one or more electronic calendars. (Goldstein: paragraphs [0015-19], Fig. 1, see also paragraphs [0014, 21, 24, and 32] outlining travel reservations based on calendar events) The motivation to combine Goldstein persists.
and a memory storing instructions that, when executed by the one or more processors, cause the network computer system to:
Mermelstein teaches a system and method for booking travel arrangements based on detected calendar based events. (Mermelstein: abstract) Mermelstein further teaches that the system may comprise one or more computing devices. (Mermelstein: paragraphs [0031-33]) As outlined above, Goldstein teaches a central computing system which may interact with a user device in order to perform automated transportation scheduling for a user based on one or more electronic calendars. (Goldstein: paragraphs [0015-19], Fig. 1, see also paragraphs [0014, 21, 24, and 32] outlining travel reservations based on calendar events) The motivation to combine Goldstein persists.
receive, over one or more networks, location data determined from a location detection component of a mobile computing device of a user, the location data indicating a current location of the mobile computing device;
Mermelstein teaches a system and method for booking travel arrangements based on detected calendar based events. (Mermelstein: abstract) Mermelstein further teaches that the system may comprise one or more computing devices. (Mermelstein: paragraphs [0031-33]) Mermelstein further teaches that the system may receive the user's location which has been detected by the GPS component of the user's device. (Mermelstein: paragraphs [0033, 60-66]) As outlined above, Goldstein teaches a central computing system which may interact with a user device in order to perform automated transportation scheduling for a user based on one or more electronic calendars. (Goldstein: paragraphs [0015-19], Fig. 1, see also paragraphs [0014, 21, 24, and 32] outlining travel reservations based on calendar events) The motivation to combine Goldstein persists.
communicate, over the one or more networks, with a calendar application executing on the mobile computing device to access a schedule of the user, the schedule including one or more calendar- based events;
Mermelstein teaches a system and method for booking travel arrangements based on detected calendar based events. (Mermelstein: abstract) Mermelstein further teaches that the system may comprise one or more computing devices. (Mermelstein: paragraphs [0031-33])  Mermelstein further teaches that the system may access a calendar on the user device in order to determine a calendar-based event for which the user is likely to require transportation. (Mermelstein: paragraphs [0031-33, 60-66]) As outlined above, Goldstein teaches a central computing system which may interact with a user device in order to perform automated transportation scheduling for a user based on one or more electronic calendars. (Goldstein: paragraphs [0015-19], Fig. 1, see also paragraphs [0014, 21, 24, and 32] outlining travel reservations based on calendar events) The motivation to combine Goldstein persists.
determine a calendar-based event from the one or more calendar-based events that is likely to require transport for the user;
Mermelstein teaches a system and method for booking travel arrangements based on detected calendar based events. (Mermelstein: abstract) Mermelstein further teaches that the system may comprise one or more computing devices. (Mermelstein: paragraphs [0031-33])  Mermelstein further teaches that 
monitor one or more service conditions that affect a transport service that is available at the current location of the mobile computing device;
Mermelstein further teaches that the system may monitor the user's current location as well as the amount of time until a meeting starts or ends (a service condition) in order to determine whether a threshold amount of time is met (a triggering event), and, in response to the threshold being triggered, the user may be offered transportation to or from the meeting. (Mermelstein: paragraphs [0060-66, 70-73])
based on the determined calendar-based event, detect a triggering event from the monitored one or more service conditions;
Mermelstein further teaches that the system may monitor the user's current location as well as the amount of time until a meeting starts or ends (a service condition) in order to determine whether a threshold amount of time is met (a triggering event), and, in response to the threshold being triggered, the user may be offered transportation to or from the meeting. (Mermelstein: paragraphs [0060-66, 70-73])
and in response to detecting the triggering event, provide a notification to the mobile computing device to cause a service application running on the mobile computing device to present content that includes a selectable feature that enables the user to transmit a transport service request for the transport service.
 Mermelstein further teaches that the system may monitor the user's current location as well as the amount of time until a meeting starts or ends (a service condition) in order to determine whether a threshold amount of time is met (a triggering event), and, in response to the threshold being triggered, the user may be offered transportation to or from the meeting. (Mermelstein: paragraphs [0060-66, 70-73])
As per claim 3, Mermelstein in view of Goldstein teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the presented content further includes a second selectable feature to enable the user to delay transmission of the transport service request for the transport service.
 Mermelstein further teaches that the system may also indicate a "remind me later" button which may be pressed to delay the execution of a task by the system. (Mermelstein: Fig. 3B)
As per claim 9, Mermelstein in view of Goldstein teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause a network computer system to:
 Mermelstein teaches a system and method for booking travel arrangements based on detected calendar based events. (Mermelstein: abstract) Mermelstein further teaches that the system may comprise one or more computing devices which may comprise a processor which performs the functions of the system by executing code stored in memory which may comprise a non-transitory computer readable storage medium. (Mermelstein: paragraphs [0031-33]) As outlined above, Goldstein teaches a central computing system which may interact with a user device in order to perform automated transportation scheduling for a user based on one or more electronic calendars. (Goldstein: paragraphs [0015-19], Fig. 1, see also paragraphs [0014, 21, 24, and 32] outlining travel reservations based on calendar events) The motivation to combine Goldstein persists.
As per claim 11, Mermelstein in view of Goldstein teaches the limitations of this claim which are substantially identical to those of claim 3, as outlined above, and claim 11 is rejected for the same reasons as claim 3, as outlined above. 
As per claim 17 Mermelstein in view of Goldstein teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A method comprising:
Mermelstein teaches a system and method for booking travel arrangements based on detected calendar based events. (Mermelstein: abstract) Mermelstein further teaches that the system may comprise one or more computing devices which may comprise a processor which performs the functions of the system by executing code stored in memory which may comprise a non-transitory computer readable storage medium. (Mermelstein: paragraphs [0031-33]) As outlined above, Goldstein teaches a central computing system which may interact with a user device in order to perform automated transportation scheduling for a user based on one or more electronic calendars. (Goldstein: paragraphs [0015-19], Fig. 1, see also paragraphs [0014, 21, 24, and 32] outlining travel reservations based on calendar events) The motivation to combine Goldstein persists.  
As per claim 19, Mermelstein in view of Goldstein teaches the limitations of this claim which are substantially identical to those of claim 3, as outlined above, and claim 19 is rejected for the same reasons as claim 3, as outlined above. 
Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mermelstein in view of Goldstein further in view of Matsumoto et al. (U.S. PG Pub. No. 20030139941; hereinafter "Matsumoto") and further in view of Du et al. (U.S. PG Pub. NO. 20130332527; hereinafter "Du").
As per claim 2, Mermelstein in view of Goldstein teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein monitoring the one or more service conditions is based on transport service data that corresponds to a number of service requests of other users of the transport service or a number of transportation providers in a specified area that includes the current location of the mobile computing device.
 Mermelstein further teaches that the system may monitor the user's current location as well as the amount of time until a meeting starts or ends (a service condition) in order to determine whether a threshold amount of time is met (a triggering event), and, in response to the threshold being triggered, the user may be offered transportation to or from the meeting. (Mermelstein: paragraphs [0060-66, 70-73]) While Mermelstein teaches service conditions in the form of time thresholds before and after an event 
Matsumoto, however, teaches that a system may monitor one or more service conditions in a given area for taxi service, wherein the service conditions comprise a boarding ratio based on numbers of available, in service, out of service, empty, etc. taxis, and wherein a discount ratio is determined based on the boarding ratio, and wherein taxi drivers, a taxi stand, or a website may be notified when a given discount ratio is achieved. (Matsumoto: paragraphs [0070-77] outlining the determination of the discount ratio, paragraphs [0079-96] outlining the notification) Thus, Matsumoto teaches modifying Mermelstein in view of Goldstein such that the conditions monitored may comprise transport service data, and the triggering event for notifying a user may comprise a price factor. Matsumoto teaches combining the above elements with the teachings of Mermelstein in view of Goldstein for the benefit of allowing an operating company and a crewman to efficiently operate to obtain profits each other.(Matsumoto: paragraph [0005]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Matsumoto with the teachings of Mermelstein in view of Goldstein to achieve the aforementioned benefits.
To the extent that Mermelstein in view of Goldstein further in view of Du does not explicitly teach that the customer is notified at the mobile device of the discount ratio, Du teaches this element. Du teaches that a user may set up discount notification triggers for a group event (see paragraph [0018] indicating that the event may comprise accessing a cab for travel), wherein the user may be notified if the discount trigger is satisfied. (Du: paragraphs [0018, 68-69]) Du teaches combining the above elements with the teachings of Mermelstein in view of Goldstein further in view of Matsumoto for the benefit of providing the capability to organize group events and take advantage of opportunistic and/or impulsive options available to one or more users. (Du:  paragraph [0021]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the 
As per claims 10 and 17, Mermelstein in view of Goldstein further in view of Matsumoto further in view of Du teaches the limitations of these claims which are substantially identical to those of claim 2, as outlined above, and claims 10 and 17 are rejected for the same reasons as claim 2, as outlined above. 
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mermelstein in view of Goldstein further in view of Du.
As per claim 4, Mermelstein in view of Goldstein teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the instructions, when executed by the one or more processors, further cause the network computer system to: access, over the one or more networks, profile information from one or more resources on the mobile computing device, the profile information comprising a set of user-configured preferences that include one or more specified triggering events, the one or more specified triggering events including the detected triggering event.
 Mermelstein further teaches that the user may select the amount of time prior to the start or end of the meeting, and therefore teaches user profile information which is accessed in order to determine, based on user configured preferences, the amount of time required for notification. (Mermelstein: paragraphs [0070-73])
To be thorough, and to the extent that Mermelstein does not explicitly teach a user profile which stores the triggering events, Du teaches this element. Du teaches that a user may set up discount notification triggers via subscription information stored in a user profile for a group event (see paragraph [0018] indicating that the event may comprise accessing a cab for travel), wherein the user may be notified if the discount trigger is satisfied. (Du: paragraphs [0018, 56-57, 60, 64, 68-69, 71]) Du teaches combining the above elements with the teachings of Mermelstein in view of Goldstein for the benefit of providing the capability to organize group events and take advantage of opportunistic and/or impulsive 
As per claims 12 and 20, Mermelstein in view of Goldstein further in view of Du teaches the limitations of these claims which are substantially identical to those of claim 4, as outlined above, and claims 12 and 20 are rejected for the same reasons as claim 4, as outlined above. 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mermelstein in view of Goldstein further in view of Du and further in view of Matsumoto.
As per claim 5, Mermelstein in view of Goldstein further in view of Du teaches all of the limitations of claim 4, as outlined above, and further teaches:
wherein the one or more specified triggering events includes a price factor threshold,
Du, as outlined above, teaches that a user may set up discount notification triggers via subscription information stored in a user profile for a group event (see paragraph [0018] indicating that the event may comprise accessing a cab for travel), wherein the user may be notified if the discount trigger is satisfied. (Du: paragraphs [0018, 56-57, 60, 64, 68-69, 71]) The motivation to combine Du persists.  
With respect to the following limitation:
wherein the instructions, when executed by the one or more processors, further cause the network computer system to: dynamically determine a price factor for the transport service based on one or more service conditions of the specified service area; 
 Du, as outlined above, teaches that a user may set up discount notification triggers via subscription information stored in a user profile for a group event (see paragraph [0018] indicating that the event may comprise accessing a cab for travel), wherein the user may be notified if the discount 
Matsumoto, however, teaches that a system may monitor one or more service conditions in a given area for taxi service, wherein the service conditions comprise a boarding ratio based on numbers of available, in service, out of service, empty, etc. taxis, and wherein a discount ratio is determined based on the boarding ratio, and wherein taxi drivers, a taxi stand, or a website may be notified when a given discount ratio is achieved. (Matsumoto: paragraphs [0070-77] outlining the determination of the discount ratio, paragraphs [0079-96] outlining the notification) Thus, Matsumoto teaches modifying Mermelstein in view of Goldstein such that the conditions monitored may comprise transport service data, and the triggering event for notifying a user may comprise a price factor. Matsumoto teaches combining the above elements with the teachings of Mermelstein in view of Goldstein for the benefit of allowing an operating company and a crewman to efficiently operate to obtain profits each other.(Matsumoto: paragraph [0005]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Matsumoto with the teachings of Mermelstein in view of Goldstein to achieve the aforementioned benefits.
Mermelstein in view of Goldstein further in view of Du and further in view of Matsumoto further teaches:
and automatically generate and transmit, over the one or more networks, a price factor push notification to the mobile computing device when the price factor crosses the price factor threshold.
 Mermelstein further teaches that the system may monitor the user's current location as well as the amount of time until a meeting starts or ends (a service condition) in order to determine whether a threshold amount of time is met (a triggering event), and, in response to the threshold being triggered, the user may be offered transportation to or from the meeting. (Mermelstein: paragraphs [0060-66, 70-73]) Du, as outlined above, teaches that a user may set up discount notification triggers via subscription information stored in a user profile for a group event (see paragraph [0018] indicating that the event may 
As per claim 13, Mermelstein in view of Goldstein further in view of Du further in view of Matsumoto teaches the limitations of this claim which are substantially identical to those of claim 5, as outlined above, and claim 13 is rejected for the same reasons as claim 5, as outlined above. 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mermelstein in view of Goldstein further in view of Du and further in view of Pavlov  et al. Al. (U.S. PG Pub. No. 20080114629; hereinafter "Pavlov").
As per claim 6, Mermelstein in view of Goldstein further in view of Du teaches all of the limitations of claim 4, as outlined above, but does not appear to explicitly teach:
wherein the instructions, when executed by the one or more processors, further cause the network computer system to: determine whether the set of user-configured preferences includes a second triggering event indicating a desire to share a transport service another user;
 Pavlov teaches monitoring the GPS coordinates and real-time location of a user in order to match them with another user to share a ride. (Pavlov: paragraph [0081]) Pavlov further teaches that the users may indicate their preference to share a ride with other users, and may be notified of the others desire to share a ride. (Pavlov: paragraph [0039, 40, 83]) Pavlov teaches combining the above elements with the teachings of Mermelstein, Goldstein, and Du, to achieve the benefit of allowing users to interact in real-time, ensuring their transportation share may not be affected by delays, and giving the 
Mermelstein in view of Goldstein further in view of Du and further in view of Pavlov further teaches:
monitor location-based data corresponding to a set of users within a specified service area that includes the current location of the mobile computing device;
Pavlov teaches monitoring the GPS coordinates and real-time location of a user in order to match them with another user to share a ride. (Pavlov: paragraph [0081]) Pavlov further teaches that the users may indicate their preference to share a ride with other users, and may be notified of the others desire to share a ride. (Pavlov: paragraph [0039, 40, 83]) The motivation to combine Pavlov persists.
access additional user profiles of the set of users to determine whether one or more of the additional user profiles also include the second triggering event indicating the desire to share a transport service with another user;
Pavlov teaches monitoring the GPS coordinates and real-time location of a user in order to match them with another user to share a ride. (Pavlov: paragraph [0081]) Pavlov further teaches that the users may indicate their preference to share a ride with other users, and may be notified of the others desire to share a ride. (Pavlov: paragraph [0039, 40, 83]) The motivation to combine Pavlov persists. Du, as outlined above, teaches notification triggers established in one or more user profiles for notification about a group event, wherein the group event may comprise a cab ride (Du: paragraphs [0018, 32, 56-57, 60, 64, 68-69, 71]) The motivation to combine Du persists.
and in response to determining that the one or more additional user profiles, corresponding to one or more users of the set of users, include the second triggering event indicating the desire to share a transport service with another user, generate and transmit, over the one or more networks, a push notification to the mobile computing device.
 Pavlov teaches monitoring the GPS coordinates and real-time location of a user in order to match them with another user to share a ride. (Pavlov: paragraph [0081]) Pavlov further teaches that the users may indicate their preference to share a ride with other users, and may be notified of the others desire to share a ride. (Pavlov: paragraph [0039, 40, 83]) The motivation to combine Pavlov persists. Du, as outlined above, teaches notification triggers established in one or more user profiles for notification about a group event, wherein the group event may comprise a cab ride (Du: paragraphs [0018, 32, 56-57, 60, 64, 68-69, 71]) The motivation to combine Du persists.
As per claim 14, Mermelstein in view of Goldstein further in view of Du further in view of Pavlov teaches the limitations of this claim which are substantially identical to those of claim 6, as outlined above, and claim 14 is rejected for the same reasons as claim 6, as outlined above. 
Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mermelstein in view of Goldstein further in view of Du and further in view of Pavlov and further in view of Dyor et. al. (U.S. PG Pub. No. 20110231493; hereinafter "Dyor").
As per claim 7, Mermelstein in view of Goldstein further in view of Du and further in view of Pavlov teaches all of the limitations of claim 6, as outlined above, but does not appear to explicitly teach:
wherein the instructions, when executed by the one or more processors, further cause the network computer system to: in response to a selection of the push notification by the user, generate and transmit, over the one or more networks, map data to the mobile computing device of the user,
 Dyor teaches that, in response to acknowledgment of a notification, a map is facilitated that depicts the locations of users that are intended to meet at a rendezvous point. (Dyor: paragraph [0029]) Dyor teaches adding generating and transmitting a map feature indicating one or more current locations corresponding to the one or more rideshare users to the teachings of Mermelstein, Goldstein, Du, and Pavlov for the benefit of allowing senders to establish potential meeting locations or rally points at 
Mermelstein in view of Goldstein further in view of Du and further in view of Pavlov and further in view of Dyor further teaches:
the map data causing the service application to generate a map feature on a display of the mobile computing device, the map feature indicating one or more current locations corresponding to the one or more users.
  Dyor teaches that, in response to acknowledgment of a notification, a map is facilitated that depicts the locations of users that are intended to meet at a rendezvous point. (Dyor: paragraph [0029]) The motivation to combine Dyor persists.
As per claim 8, Mermelstein in view of Goldstein further in view of Du and further in view of Pavlov and further in view of Dyor teaches all of the limitations of claim 7, as outlined above, and further teaches:
wherein the map feature includes a communication interface to enable the user to communicate with the one or more users within the specified service area.
Dyor teaches that, in addition to sending a map that depicts the locations of users that are intended to meet at a rendezvous point, a communication session is also opened between the users which includes phone call, video chat, or instant messaging. (Dyor: paragraph [0029]) The motivation to combine Dyor persists.
As per claims 15-16, Mermelstein in view of Goldstein further in view of Du further in view of Pavlov and further in view of Dyor teaches the limitations of this claim which are substantially identical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628